EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report on Form 10-Q of Lightning Gaming, Inc. (the “Registrant”) for the period ending September 30, 2011, as filed with the Securities and Exchange Commission(the “Report”), each of us certifies as of the date hereof, solely for the purposes of Title 18, Chapter 63, Section 1350 of the United States Code, to the best of our respective knowledge, that: The Report fully complies with the requirements of section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant at the dates and for the periods indicated. A signed original of this written statement, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement, has been provided to the Registrant and will be retained by the Registrant and furnished to the Securities and Exchange Commission or its staff upon request. This Certification has not been, and shall not be deemed, “filed” with the Securities and Exchange Commission. Date:November 14, 2011 By: /s/ Brian Haveson Brian Haveson Chief Executive Officer Date: November 14, 2011 By: /s/ Robert Ciunci Robert Ciunci Chief Financial Officer
